Citation Nr: 1024713	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-33 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a disability manifested 
by a "fast heart."  

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for a skin rash. 

5.  Entitlement to service connection for hepatitis B. 

6.  Entitlement to service connection for hyperthyroidism. 

7.  Entitlement to service connection for a disability manifested 
by chronic pain. 

8.  Entitlement to service connection for insomnia. 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to November 
1979.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  By that rating action, the RO denied service 
connection for the disabilities on appeal.  The Veteran appealed 
the RO's December 2005 rating action to the Board.

The Board denied the service connection claims on appeal in an 
August 2008 decision.  The Veteran appealed the August 2008 Board 
decision to the Court of Appeals for Veterans Claims (Court).  In 
a November 2009 Memorandum Decision, the Court vacated the 
Board's August 2008 decision, in pertinent part, because it did 
not appear that the Board made any efforts to tailor the 
Veteran's duty to assist to the circumstances of his 
incarceration as required by pertinent case law.  (See Court's 
November 2009 Memorandum Decision, page (pg.) 3).  The case has 
returned to the Board for appellate consideration. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

Before addressing the merits of the Veteran's service connection 
claims on appeal, the Board finds that additional development of 
the evidence is required.

A review of the claims file reflects that VA attempted to provide 
the Veteran with a medical examination in conjunction with his 
current appeal, but that he learned that state prison officials 
would not permit him to undergo an evaluation.  (See November 
2005 VA internal electronic mail).  Thus, the question before the 
Board is whether the RO complied with VA's duty to assist the 
Veteran in providing him with the examination ordered the Board.  

The Court has specifically addressed VA's duty to assist 
incarcerated Veterans in cases where a VA examination is 
warranted.  VA's duty to assist incarcerated Veterans requires VA 
to tailor its assistance to meet the peculiar circumstances of 
confinement, as such individuals are entitled to the same care 
and consideration given to their fellow Veterans.  See 38 
U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  
In the case of VA medical examinations, VA does not have the 
authority to require a correctional institution to release a 
Veteran so that VA can provide him the necessary examination at 
the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 
(West 2002).  

However, VA's duty to assist an incarcerated Veteran includes: 
(1) attempting to arrange transportation of the claimant to a VA 
facility for examination; (2) contacting the correctional 
facility and having their medical personnel conduct an 
examination according to VA examination work sheets; or (3) 
sending a VA or fee-basis examiner to the correctional facility 
to conduct the examination.  See Bolton, 8 Vet. App. at 191. VA's 
Adjudication Manual Rewrite contains instructions on attempting 
to provide an examination for an incarcerated Veteran.  See M21-
1MR, Part III.iv.3.A.11.d.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Schedule the Veteran for VA 
examinations-heart, skin, psychiatric, and 
general medical examinations, by 
appropriate examiners, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to each examiner 
designated to examine the Veteran, and 
each examination report should include 
discussion of the Veteran's documented 
medical history and assertions. All 
appropriate tests (to include x-rays, as 
necessary) and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

(i) Heart examination- the examiner(s) 
should provide details about the onset, 
frequency, duration, and severity of the 
symptoms of any cardiovascular or found, 
to include hypertension and/or a 
disability manifested by a "fast heart."  
The examiner must provide an opinion as to 
whether any currently diagnosed heart 
disorder is etiologically related to, or 
had its onset during, the Veteran's period 
of military service or initial post-
service year. 

(ii) Skin examination- the examiner(s) 
should provide details about the onset, 
frequency, duration, and severity of the 
symptoms of any skin disorder(s) found on 
physical evaluation.  The examiner must 
provide an opinion, consistent with sound 
medical judgment, as to whether any 
currently diagnosed skin disorder(s) is 
etiologically related to, or had its onset 
during, the Veteran's period of military 
service.

In formulating the requested opinion, the 
examiner must comment on service treatment 
records, reflecting that the Veteran 
received treatment for acne of the back, 
chest and face in May and July 1978.  

(iii) Psychiatric examination-the examiner 
should provide details about the onset, 
frequency, duration, and severity of the 
symptoms of any psychiatric disorder, to 
specifically include, but not limited to, 
depression.  The examiner must provide an 
opinion, consistent with sound medical 
judgment, as to whether any currently 
diagnosed psychiatric disorder(s) is 
etiologically related to, or had its onset 
during, the Veteran's period of military 
service or initial post-service year.

(iv) General medical examination- the 
examiner(s) should provide details about 
the onset, frequency, duration, and 
severity of the symptoms of any hepatitis 
B, hyperthyroidism, disability manifested 
by chronic pain, and insomnia.  The 
examiner must provide an opinion, 
consistent with sound medical judgment, as 
to whether any of the above-cited 
disorders, if present, are etiologically 
related to, or had their onset during, the 
Veteran's period of military service or 
initial post-service year.

The examiner must also comment on whether, 
and to what extent any currently diagnosed 
hyperthyroidism was caused or worsened 
beyond natural progression by his 
hypertension. 

In light of the Veteran's incarceration, 
the examinations must be tailored in such 
a manner to arrange for his examinations 
in prison by VA personnel, a fee-based 
provider(s) contracted by VA, or a prison 
physician at VA expense.  If the requested 
VA examinations simply cannot be conducted 
due to the Veteran's incarceration, the RO 
should provide documentation of its 
attempts to obtain the medical 
examinations, including any coordinating 
efforts with prison medical staff.  See VA 
Adjudication Procedure Manual, M21- 1MR, 
Part III, Subpart iv, Chapter 3, Section 
A, Topic 11, Block d.
   
Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

2.  Following completion of the foregoing, 
the RO should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the opinions 
rendered by the VA specialists.  If an 
examination report does not include fully 
detailed descriptions of etiology of the 
claimed disability(ies), the report must 
be returned to the respective examiner for 
corrective action.  38 C.F.R. § 4.2 (2009) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

3.  After completion of the above, and 
after any additional development deemed 
appropriate, is complete, the RO should 
readjudicate the service connection claims 
on appeal.  If any benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
provided appropriate time to respond 
before returning the case to the Board for 
further appellate consideration.


The purpose of this remand is to assist the Veteran with the 
substantive development of his service connection claims.  The 
Veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The 
Board takes this opportunity, however, to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his service connection 
claims.  His cooperation in VA's efforts to develop these claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of that claim.  38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


